DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered and they are not persuasive in part. Examiner also notes the 101 discussion in the response to arguments from the Action Dated 3/8/22. 
With regards to the 101 rejection and applicants Arguments under III of their remarks. Applicants break their remarks down into two main groups I) Other meaningful limitations, II) Insignificant Extra-Solution activity.  
With regards to Group I, Applicants appear to be arguing this app is analogous to the Classen case arguing that three elements weigh in their favor (A) particularity or generality of the treatment recited, (B) whether the limitations have more than nominal or insignificant relationship to the exception, (C) whether the limitations are extra solution activity. For what Applicants are pointing to as their treatment it comes before the main point of their invention, i.e. monitoring RHR over time with an alert if the RHR is outside a threshold. The treatment period and treatment is really for determining a time when the thyroid is normal so that the RHR from the same time can be used as a baseline and the treatment is done using known and existing treatments to do this. Furthermore: (A) the treatment for “improving” the “thyroid function” is not a specific treatment, but merely a generic recitation. It is not reciting any specific drugs or otherwise for achieving the functional result of improving. (B) The limitations have only a nominal relationship with the exception. As discussed above, the claim is focused on the change in RHR to a comparison the only element the treatment is related to at all is when the baseline is chosen. The claim recites gathering heart rates throughout the “treatment” period and after the treatment period, there is nothing stating that a daily resting heart rate (RHR) isn’t being gathered each day. Thus the treatment is having no impact on whether the data is gathered, only merely which one(s) is/are used to set a baseline. The “treatment” to get to a baseline arguably may be associated to the “assessing” for setting a particular baseline resting heart rate (RHR). However, it is not connected with calculating RHR or comparison. Calculating an RHR daily can and comparing to some baseline can be performed independently of the treatment. (C) the “alert” is merely sending some output, that could be something as simple as a single LED lighting up. Furthermore, Applicants argue these claims are analogous to an example from the 2019 Update stating “applying a treatment solutions based on” but in the present case the alert limitation does not recite applying a treatment in response to the alert. None of the claims recites treating based on the determined “comparison”. Thus, this example is not analogous to the treatment recited in the instant claims. 
With regards to the alert for clarity, the “sending to the person an alert” is the post solution activity the “if the current. . .” is the same mental step as the previous steps “comparing the current composite . . .”. Examiner further notes that “if . . .” under BRI this is a contingent step that if the desired boolean isn't achieved then step need not occur, MPEP 2111.04(II). Also, the claim never says what/who is “sending to a person” thus a person could be performing the communication to the user in an alternative interpretation (as opposed to the interpretation it is the wearable performing the sending) based on the BRI of the claim language. 

With regards to Group II, Applicants appear to be arguing that the “acquiring” and “if” steps are not extra solution activity. Gathering of the data as claimed is shown in the art through the references recited in the previous rejections (for citations see previous rejections and/or the conclusion statement below). For discussion of the “if” step as stated above, with regards to the alert for clarity, the “sending to the person an alert” is the post solution activity the “if the current. . .” is the same mental step as the previous step “comparing the current composite . . .”. Comparisons are also well known in the art as doing something based on a comparison. Neither the acquiring or the comparisons add significant limitations. The alerting is merely alerting them to a change in RHR compared to a threshold, and alerting to changes in RHR is known. Thus under the discussion of insignificant extra solution activity Examiner maintains that the “acquiring” elements and the “sending” are extra solution activity.
The claim as whole is not directed to providing a treatment the claim it is directed to setting a baseline and comparing later gathered data to a baseline. Which does not impose any significant limitations on the judicial exception. The claim(s) is/are as a whole directed to a judicial exception and patent ineligible. 

To the extent applicant is reading elements into the claims which are not actually claimed this is not persuasive. 

Examiner notes that if an amendment were made to include treatment in response to the comparing and alert this may change the outcome of the present analysis. That being said Examiner has not reviewed the specification to see what support there is for such an amendment and such an amendment would require further search and consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites computing a resting heart over during a “baseline” time period and a later time period and comparing the later readings to the baseline readings. 
The limitation of assessing a thyroid function as normal, computing a RHR based on the data (including using a median or mean using a plurality of RHR’s) for when the thyroid is recognized as normal and comparing the resting heart rates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claims are essentially describing a natural correlation between thyroid level and RHR.  There is nothing in the claim element which precludes the step from practically being performed in the mind. For example, a user can mentally know what the expected normal range for a thyroid hormone, comparing a thyroid reading to that known value then write down and/or remember a RHR (including a mean/mode etc. from a “couple” of days of RHR) when the thyroid is normal and compare subsequent RHR’s to that thyroid value which in the context of this claim encompasses the user mentally/manually fulfilling the steps of these claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP § 2106.04 III C). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and sending an alert. The limitations of “acquiring” data are pre-solution activity of mere data gathering. The elements involving a treatment for gathering a normal/baseline measurement is a necessary precursor for the data gathering, the treatment does not impose meaningful limits on the judicial exception and is extra-solution activity. The limitations of “sending” an alert based on the determination of the mental process is post solution activity and can also be a verbal cue based on a mental assessment. The processor (ie “wearable device”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining variation and computing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable heart rate/motion sensors and thyroid sensing: (1) Gund see citations below shows the heart/motion sensing see the cited portions of NF action dated 7/26/21;  (2) KR 20170017648 to Hong shows the heart/motion sensing see discussion of sensor unit 140;  (3) US 20180256094 shows the heart/motion sensing see [0043]; (4) US 20170095159 shows the heart/motion sensing see Fig. 2; (5) Klein shows thyroid sensing see the cited portions below; (6) Gam shows thyroid sensing  see the cited portions below; (7) Al-Musawy et al., Pulse Rate can be taken as a marker for serum levels of T3 and T4 in thyrotoxic patients, Iraqi J. Comm. Med. January. 2007 20, https://www.iasj.net/iasj/download/5635f048ffce9fbc shows the thyroid sensing see the abstract and discussion.
Therefore, the claims considered in combination/as a whole are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Gunderson (Bruce Gunderson, US 20180035899) hereinafter Gund see NF rejection dated 7/26/21; Klein (Irwin Klein et al., Thyroid Disease and the Heart, Circulation. 2007;116:1725–1735, https://doi.org/10.1161/CIRCULATIONAHA.106.678326,  viewed on 7/13/21) hereinafter Klein see NF rejection dated 7/26/21; Gammage (Gammage et al. Association Between Serum Free Thyroxine Concentration and Atrial Fibrillation. Arch Intern Med. 2007;167(9):928–934. doi:10.1001/archinte.167.9.928, viewed on 7/13/21) hereinafter Gam see NF rejection dated 7/26/21; Giovanni (Alberto Giovanni et al., US 20170095159) hereinafter Gio see NF rejection dated 7/26/21;  Tekwani (Chandra Tekwani, US 20160188817) hereinafter Tek see NF rejection dated 7/26/21; Osman (Faizel Osman et al., Cardiovascular Manifestations of Hyperthyroidism Before and After Antithyroid Therapy: A Matched Case-Control Study, Journal of the American College of Cardiology, Volume 49, Issue 1, 2007, Pages 71-81, ISSN 0735-1097, https://doi.org/10.1016/j.jacc.2006.08.042, https://www.sciencedirect.com/science/article/pii/S073510970602465X, viewed on 7/15/21) hereinafter Osman see NF rejection dated 7/26/21; Al-Musawy et al., Pulse Rate can be taken as a marker for serum levels of T3 and T4 in thyrotoxic patients, Iraqi J. Comm. Med. January. 2007 20, https://www.iasj.net/iasj/download/5635f048ffce9fbc shows the thyroid sensing see the abstract and discussion discusses the ability of using increase in pulse rate/heart rate as an indicator for increased levels of T4/thyroxine; Caroline Kee, This Woman's Apple Watch Helped Detect Her Severe Thyroid Problem, April 12, 2018, https://www.buzzfeednews.com/article/carolinekee/womans-apple-watch-detects-rapid-heart-rate-hyperthyroidism, viewed on 7/15/21, the article discusses a women who continually had alerts for abnormally high RHR as measured by her Apple Watch, she went into the hospital and doctors determined that she had a hyperthyroidism. Examiner notes the article date is after the priority date but based on article date the apple watch series which had been released had all been released before the priority date. In addition, the article provides an idea of what the skill in the art was around the time of the invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792          

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792